PER CURIAM.
The Lipman Refrigerator Co. shipped a certain machine C. O. D. to the Smith Engineering Co. in Cincinnati via the B. & O. Railroad.
The shipment was not accepted nor paid for and said machine was transferred to the B. & O. Warehouse Co. for” storage. The said Warehouse Company then permitted the consignee to remove said machine without payment.
The Refrigerator Co. sent a number of bills and statements to the consignee requesting payment, which being refused, then brought action against the B. & O. Warehouse Co. to recover the value of the machine.
The Warehouse Co. defended, alleging that the requests for payment constituted a ratification of the delivery to the consignee. The Municipal Court of Cincinnati upheld this allegation. Error was prosecuted and the Court of Appeals held:
1. Mere demand for payment has never been held to amount to ratification, for that is in the interest of both parties.
2.- There must be an intent on the part of the consignor to ratify an unauthorized delivery, in order to relieve the party making such delivery from liability.
3. Such intent to ratify must be clearly shown by the evidence.
Judgment reversed and cause remanded.